Exhibit 10.2

 

October 11, 2019

 

 

Peter Soparkar

 

Re: Employment Terms for Chief Legal Officer

Dear Peter,

This letter agreement (the “Agreement”) memorializes the employment terms for
your anticipated hire by Adverum Biotechnologies, Inc. (the “Company”) in the
position of Chief Legal Officer, reporting to Leone Patterson, CEO. These terms
will become effective on or before October 30, 2019 or at a later date
determined by mutual agreement (as applicable, the “Hire Date”).

Effective as of the Hire Date, your employment terms will be as follows:

1.Compensation and Benefits.

Your base salary will be $375,000.00 annually ($15,625.00 per pay period),
subject to payroll deductions and all required withholdings, representing
full-time employment with the Company. Your salary will be paid in accordance
with the Company’s standard payroll schedule.

In addition, for each calendar year starting with 2019 you will be eligible to
earn an annual performance bonus with a target bonus amount equal to 40% of your
base salary during the bonus year, subject to the applicable Company annual
bonus plan. Your annual bonus for the 2019 calendar year may be prorated based
on your Hire Date. Your annual bonus will be calculated based on attainment of
individual goals (including corporate and personal objectives) to be determined
by the Company’s management each year. Bonus payments will be in the form of
cash, and will be granted entirely at the discretion of the Company’s CEO and
Board of Directors. Any cash bonus payments will be less payroll deductions and
all required withholdings. For each calendar year starting with 2019, in
addition to a cash bonus, you may be eligible for an annual equity grant,
provided that you are actively employed with the Company through and including
the date of such annual equity grant. Your annual equity grant for the calendar
year may be prorated based on your Hire Date.

You will be eligible to participate in the Company’s general employee benefits
in accordance with the terms, conditions and limitations of the benefit plans to
the extent such plans have been established by the Company.  In addition, you
will be entitled to enter into the Company’s standard Change in Control and
Severance Agreement for executive officers other than the Chief Executive
Officer (the “CIC Agreement”) with the Company.  Capitalized terms in Section 2
not defined in this letter have the meanings given to such terms in the CIC
Agreement.

--------------------------------------------------------------------------------



 

 

 

 

2.New Hire Equity Grant.

In addition to the compensation and benefits described above, the Company will
grant you options to purchase 400,000 shares of the Company’s common stock. The
foregoing stock option award will be subject to all applicable Company policies
and the Company’s 2017 Inducement Plan and will be subject to the Company’s
standard form of stock option agreement for option awards under that plan.  Of
the shares of common stock subject to the stock option, 25% shall vest on the
first anniversary of the vesting commencement date and 1/36th of the remainder
of the award will vest monthly thereafter such that the entire award shall be
vested and exercisable on the fourth anniversary of the vesting commencement
date.  If you experience a Covered Termination prior to the first anniversary of
the Hire Date, other than during a Change in Control Period, and if you deliver
to the Company a general release of all claims against the Company and its
affiliates that becomes effective and irrevocable within 60 days, or such
shorter period of time specified by the Company, following such Covered
Termination, then in addition to any benefits provided under the CIC Agreement,
then 25% of the shares subject to the foregoing option grant shall be deemed
fully vested upon termination and exercisable as of the date such release
becomes effective.

 

3.Confidentiality and Proprietary Information Obligations.

 

(a)

Company Policies and Proprietary Information Agreement. You will be required to
sign the Employee Proprietary Information and Inventions Assignment Agreement
attached hereto as Exhibit A (the “Proprietary Information Agreement”).

 

(b)

Adverse or Outside Business Activities. Throughout your employment with the
Company, you may engage in civic, academic teaching and lectures, and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. You may not engage in other employment or undertake any other
commercial business activities unless you obtain the prior written consent of
the Company’s CEO. The Company may rescind its consent to your service as a
director of all other corporations or participation in other business or public
activities, if the Company, in its sole discretion, determines that such
activities compromise or threaten to compromise the Company’s reputational or
business interests or conflict with your duties to the Company. In addition,
throughout the term of your employment with the Company, you agree not to,
directly or indirectly, without the prior written consent of the Company, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, executive, partner, employee, principal, agent, representative,
consultant, licensor, licensee or otherwise with, any business or enterprise
engaged in any business which is competitive with or which is reasonably
anticipated to be competitive with the Company’s business; provided, however,
that you may purchase or otherwise acquire up to (but not more than) one percent
(1%) of any class of securities of any enterprise (but without participating

--------------------------------------------------------------------------------



 

 

 

in the activities of such enterprise) if such securities are listed on any
national or regional securities exchange. You hereby represent and warrant that
you have disclosed previously to the Board all other employment or other
commercial business activities that you already undertake, or intend to
undertake (to the extent currently known by you), during your period of
employment with the Company.

 

4.No Conflicts.

By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any employment agreement or other contractual arrangement; and
(b) you do not know of any conflicts which would restrict your employment with
the Company. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are presently in compliance with such contracts, if any.

5.At Will Employment.

Your employment relationship with the Company will be an “at-will” arrangement.
This means that either you or the Company may terminate your employment at any
time, with or without cause, and with or without advance notice. This “at-will”
employment relationship cannot be changed except in a written agreement approved
by the Company and signed by you and by a duly authorized officer of the
Company.

6.Miscellaneous.

6.1.Conditions of employment.  As required by law, your employment is contingent
upon satisfactory proof of your identity and legal authorization to work in the
United States. Additionally, this offer is contingent upon your completion of
the employment application, verification of your references, satisfactory
completion of a pre-employment background check and execution of the Proprietary
Information Agreement and the Acknowledgment of Business Ethics and Conduct
Guide and Company Policies by or on your first day of employment.

6.2.Entire agreement.  This Agreement, together with your Proprietary
Information Agreement (Exhibit A) and the CIC Agreement, forms the complete and
exclusive statement of your employment agreement with the Company. The
employment terms in this Agreement, the Proprietary Information Agreement and
the CIC Agreement supersede any other agreements or promises made to you by
anyone, whether oral or written, concerning your employment terms.

6.3. Succession and assignment.  This Agreement is personal to you and shall not
be assigned by you. Any purported assignment by you shall be null and void from
the initial date of the purported assignment. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and permitted successors and assigns.

6.4. Enforceability.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this

--------------------------------------------------------------------------------



 

 

Agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible under applicable law.

6.5. Governing law and jurisdiction.  This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of California, county of San Mateo. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

6.6. Headings and captions. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

6.7. No construction against drafter.  Any ambiguity in this Agreement shall not
be construed against either party as the drafter.

6.8. Waiver.  Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.

6.9. Counterparts. This Agreement may be executed in counterparts, which shall
be deemed to be part of one original, and facsimile signatures shall be
equivalent to original signatures.

7. Acknowledgement of Full Understanding.  YOU ACKNOWLEDGE AND AGREE THAT YOU
HAVE FULLY READ, UNDERSTAND AND VOLUNTARILY ENTER INTO THIS AGREEMENT. YOU
ACKNOWLEDGE AND AGREE THAT YOU HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT.

Please sign and date this letter and return it to me by the close of business on
October 12, 2019, in order to confirm your anticipated employment terms as set
forth above.

We look forward to a productive and enjoyable work relationship with you.

 

Sincerely,

 

 

Adverum Biotechnologies, Inc.:Understood and Accepted:

 

  /s/ Leone Patterson

 

  /s/ Peter Soparkar

Leone Patterson

 

Name: Peter Soparkar

CEO

 

Date: 2019-10-11 | 12:04:29 PDT

 

 

 